DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 11-12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Toyama (U.S. 2017/0145977).

Regarding claim 1, Toyama teaches in Fig. 1 and 2; [0038], a vehicle comprising: a battery (battery of 20; [0043]); a battery sensor (21a+21b; [0044]) configured to sense an output voltage (sensed by 21b; [0046]) and an output current of the battery (sensed by 21a; [0045]); and 
a power management device (21d+40+50) configured to control charging of the battery ([0012]) based on a state of charge (SoC) of the battery ([0002] [0069] [0072]); 

an error between the actual SoC ([0054] [0058] [0099]) and the estimated SoC ([0100]-[0102]) (See Note below for further reference on an error between the actual SOC of the battery model and the estimated SOC), activate ([0044] [0063], lines 1-3; [0067]) a power generation control (by ECU 40; [0063] [0065] [0066]), which controls a generator (12; [0042] [0066]) based on the SoC of the battery ([0069] [0072]), and  an idle stop & go (ISG) (controlled by ECU 50; [0079]-[0081]), which turns off an engine (10; [0082] [0078]) during stopping of the vehicle ([0005], lines 1-5).
Note: Tomura (U.S. 2011/0161025) teaches an error between the actual SOC of the battery model and the estimated SOC ([0223], Fig. 21 and 22) ([0013] [0014]) to quickly determine and correct the battery characteristics, i.e., OCV, charging rate, due to the battery characteristics change of battery deterioration ([0003] [0015] [0019]).
Regarding claim 2, Toyama teaches the vehicle according to claim 1, wherein the power management device is configured to: input the output voltage and the output current ([0061] [0048] [0049]) to the battery model ([0052] [0053]) when the estimated SoC of the battery ([0100]-[0102]) is out of an available range of the battery ([0069] [0072] [0075] related to power generation) (or [0082] [0084] related to ISG) and calculate a first reference SoC ([0100] [0011] abstract) based on an output of the battery 
Regarding claim 11, Toyama teaches in Fig. 1 and 2; [0038], a method for controlling a vehicle which comprises a battery (battery of 20; [0043]) and a battery sensor (21a+21b; [0044]) to sense an output voltage (sensed by 21b; [0046]) and an output current of the battery (sensed by 21a; [0045]), the method comprising:
calculating an estimated SoC of the battery ([0100]-[0102]) based on the output current of the battery ([0100]-[0102]); calculating an actual SoC ([0061]) based on the output of a battery model ([0084]) corresponding to an input of the output voltage and the output current ([0061] [0048] [0049]); and
an error between the actual SoC ([0054] [0058] [0099]) and the estimated SoC ([0100]-[0102]), activating ([0044] [0063], lines 1-3; [0067]) a power generation control (by ECU 40; [0063] [0065] [0066]), which controls a generator (12; [0042]) based on a SoC of the battery ([0069] [0072]), and an idle stop & go (ISG) (controlled by ECU 50; [0079]-[0081]), which turns off an engine (10; [0082] [0078]) during stopping of the vehicle ([0005], lines 1-5).
Regarding claim 12, Toyama teaches the  method according to claim 11, wherein the activating ([0044] [0063], lines 1-3; [0067]) of the power generation control (by ECU 40; [0063] [0065] [0066]) and the ISG (controlled by ECU 50; [0079]-[0081]) comprises:

resetting the estimated SoC of the battery to the first reference SoC ([0100] [0011]; abstract); and calculating a first calculation error ([0099] [0054]) based on a difference between the first reference SoC ([0100]) and the estimated SoC ([0100]-[0102]).
Allowable Subject Matter
Claim 3-10 are objected to as being dependent upon the rejected base claim 2, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, prior arts of record do not suggest or teach “wherein the power management device is configured to: calculate a first increment of the estimated SoC of the battery while charging the battery; define the SoC, which is determined when the output voltage of the battery reaches a target voltage and the output current of the battery decreases, as a second reference SoC; and calculate a second calculation error based on a difference between a value, which is a difference between the second reference SoC and the first reference SoC, and a second increment of the estimated SoC.”
Claims 4-10 are also objected to as they further limits objected claim 3.

Claims 13-20 are objected to as being dependent upon the rejected base claim 12, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, prior arts of record do not suggest or teach “wherein the activating of the power generation control and the ISG comprises: calculating a first increment of the estimated SoC of the battery while charging the battery; defining the SoC, which is determined when the output voltage of the battery reaches a target voltage and the output current of the battery decreases, as a second reference SoC; and calculating a second calculation error based on a difference between a value, which is a difference between the second reference SoC and the first reference SoC, and a second increment of the estimated SoC”.
Claims 14-20 are also objected to as they further limits objected claim 13.

Conclusion
The prior arts, made of record and not relied upon, are considered pertinent to applicant's disclosure: U.S. 2010/0085009, U.S. 2013/0335030, U.S. 2007/0262750 and U.S. 2017/0028867.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DUNG V BUI/Examiner, Art Unit 2859 

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        November 18, 2021